Citation Nr: 0916385	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  01-06 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for sarcoidosis, 
including as due to Agent Orange exposure. 

2. What evaluation is warranted for a left ankle sprain prior 
to June 18, 2007?

3. What evaluation is warranted for a left ankle sprain from 
June 18, 2007, currently rated as 10 percent?

4. What evaluation is warranted for a left ankle sprain from 
April 30, 2008?

5. What disability rating is warranted for post traumatic 
stress disorder (PTSD) from April 20, 2006, currently 30 
percent? 

6.  Entitlement to an earlier effective date prior to April 
20, 2006, for the grant of service connection for PTSD. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. Craig N. Bash


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Philadelphia , 
Pennsylvania , Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction now is with the Phoenix, 
Arizona RO, although the record shows that the appellant now 
resides in Pennsylvania. 
 
By rating action in February 1970 service connection was 
granted for a left ankle disorder and a rating of 10 percent 
was assigned. Subsequently by rating action in February 1971 
the 10 percent rating was reduced to noncompensable.  
 
By rating action in December 2000 service connection was 
denied for sarcoidosis and PTSD.  In addition an increased 
compensable rating for a left ankle disorder was denied.  
 
In a March 2007 rating action entitlement to service 
connection for PTSD was granted, and a 30 percent evaluation 
was assigned effective April 20, 2006.  
 
The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later- 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as the issue of what 
evaluation is warranted for PTSD was essentially placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.
 
In June 2003 and April 2008, hearings were held at the Board 
before the undersigned Veterans Law Judge.  In addition a 
personal hearing was held at the RO in February 2002.  
Transcripts of all three hearings are of record.
 
In January 2009 correspondence the veteran raised a claim of 
entitlement to service connection for prostate cancer.  As 
the issue of entitlement to service connection for prostate 
cancer in not before the Board it is referred back to the RO.
 
The issue what disability rating is warranted for a left 
ankle injury from April 30, 2008, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT
 
1.  The most probative and competent evidence of record 
preponderates against finding that sarcoidosis is related to 
the veteran's active military service, to include exposure to 
herbicides.
 
2.  Prior to June 18, 2007, the left ankle disorder was not 
manifested by objective evidence of a moderate limitation of 
motion.
 
3.  From June 18, 2007, the left ankle disorder was 
manifested by evidence of mild to moderate limitation of 
motion without complaints of pain.
 
4.  Since April 20, 2006, the Veteran's PTSD has not been 
productive occupational and social impairment with reduced 
reliability and productivity.
 
5.  The Veteran submitted a claim of entitlement to service 
connection for PTSD on May 16, 2000.
 
6.  PTSD was first diagnosed during an April 20, 2006 VA 
examination.
 
 
CONCLUSIONS OF LAW
 
1. Sarcoidosis was not incurred in or aggravated by the 
veteran's active military service, and it may not be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1110, 1131 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).
 
2.  The criteria for a compensable evaluation for a left 
ankle strain prior to June 18, 2007, were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159(c), 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2008).
 
3.  The criteria for a rating in excess of 10 percent for a 
left ankle strain from June 18, 2007 to April 29, 2008, have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159(c), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271.
 
4.  Since April 20, 2006, PTSD has not met the criteria for 
an evaluation greater than 30 percent.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.130, 
Diagnostic Code 9411 (2008).
 
5. The criteria for an effective date earlier than April 20, 
2006 for the award of service connection for PTSD have not 
been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2008).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decisions in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in October 2001, May 2004, and December 2004 
correspondence; in May 2001 and November 2007 statements of 
the case; and in June 2002, September 2007, and November 2007 
supplemental statements of the case of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain. The statements of the case specifically 
informed the veteran of the rating criteria which would 
provide a basis for an increased rating. VA fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  
 
The left ankle claim was readjudicated in a September 2007 
supplemental statement of the case, while the increased 
ratings claim and earlier effective date for PTSD was 
readjudicated in a November 2007 statement of the case. These 
documents provided adequate notice of how effective dates are 
assigned.  The claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  
 
The claimant was provided the opportunity to present 
pertinent evidence and testimony in light of the notice 
provided.  Because the veteran has actual notice of the 
rating criteria, and because the claim has been readjudicated 
no prejudice exists.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant 
reasonably affects the fairness of this adjudication.  
Indeed, neither the appellant nor his representative has 
suggested that such an error, prejudicial or otherwise, 
exists. Hence, the case is ready for adjudication.
 
Regarding the claim for an increased initial rating for PTSD; 
as service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard in regards to the 
increased initial rating for PTSD claim.
 
The Board has reviewed all the evidence in the Veteran's 
claims files that includes lay statements, his written 
contentions, service treatment and personnel records, private 
and VA medical records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
files shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).
 
I. Service connection, sarcoidosis
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic diseases, including sarcoidosis may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
 
With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.
 
Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses. However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).
 
The Veteran claims that he has sarcoidosis due to service. 
Sarcoidosis may be defined as a chronic, progressive, 
systemic granulomatous reticulosis of unknown etiology, 
characterized by hard tubercles, which may occur in almost 
any organ or tissue. See Dorland's Illustrated Medical 
Dictionary 1656 (30th ed. 2003). It may manifest in an acute 
form, which has an abrupt onset and a high spontaneous 
remission rate, or a chronic form, insidious in onset, which 
is progressive. Id.
 
As reflected in his hearing testimony and statements, the 
Veteran asserts that his sarcoidosis is related to service 
and resulted from exposure to Agent Orange. The DD Form 214 
confirms that the Veteran served in Vietnam . 
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  If so, the veteran is thereby entitled to 
a presumption of service connection for certain disorders 
listed under 39 C.F.R. § 3.309(e), even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  The list of these presumptive disorders 
does not include sarcoidosis.  38 C.F.R. § 3.309(e).
 
VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed. Reg. 
341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 
Fed. Reg. 32,345-32,407 (June 12, 2007). 
 
Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure. 
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303. 
 
The Veteran had a history of asthma which existed prior to 
service, and sinusitis.  He also occasionally smoked a pipe. 
Service treatment records reveal complaints of, and treatment 
for coughs and some upper respiratory infections. The October 
1969 separation examination was silent as to any treatment or 
diagnosis, or any other problems referable to the claimed 
sarcoidosis. On examination at that time, clinical findings 
were noted as normal for the lungs and chest.
 
Post-service VA and private treatment records reflect that 
the first indication of any problem referable to sarcoidosis 
was in 1982 when the Veteran was hospitalized after a 
provisional diagnosis of coronary insufficiency.  He had left 
arm and chest pain of unknown etiology. A pulmonary function 
study was within normal limits. The impression was an 
allergic reaction of some sort. A fiber optic bronchoscopy 
and biopsy coincidentally discovered the veteran had 
sarcoidosis based on a tissue diagnosis of noncaseating 
granular consistent with sarcoid. 
 
In April 2006, a VA examiner was asked whether it was at 
least as likely as not that sarcoidosis developed during the 
Veteran's period of service from February 1966 to December 
1969, or was present to a compensable degree within the first 
year after service.  In addition, the Veteran was to be 
evaluated for residuals of sarcoidosis. The claims folder was 
reviewed and the examiner noted that x-rays on entrance and 
separation examinations were normal, and there was absolutely 
no evidence that the Veteran developed sarcoidosis during 
service.  The Veteran was not noted to have sarcoidosis until 
hospitalized in 1982; and even then it was an incidental 
diagnosis on a chest x-ray done for other reasons.  The 
claimant could not clearly recall chest x-rays being done 
between mustering out of service and the 1982 hospitalization 
when he was found to have sarcoidosis.  The appellant did 
recall being hospitalized for a fever sometime in the 1970s.  
The examiner then opined that being hospitalized for fever 
would have provoked a chest x-ray if the claimant did have 
sarcoidosis in the early 70's and sarcoidosis would have been 
incidentally found then.  He opined further that there 
was absolutely no evidence that the claimant had sarcoidosis 
which developed during his military service, within a year of 
the military service and that sarcoidosis is in no way 
related to the military service.
 
In a November 2007 medical evaluation, Craig N. Bash, M.D., 
noted reviewing the claims file including service medical 
records, post service medical records, imaging reports, and 
lay statements.  Regarding sarcoidosis, he noted an in-
service illness with a several month history of coughing, 
chills, and negative x-rays consistent with the first signs 
and symptoms of sarcoid.  Dr. Bash noted that immediately 
post service in 1971 the veteran was discovered to have 
sarcoidosis by his physician Dr. Israel who was now deceased, 
and whose records were no longer available.   His chronic 
symptoms were again worked up in 1982 and he was again 
diagnosed with sarcoidosis.  Dr. Bash opined that, "His 
record does not contain a more likely etiology for his 
current pulmonary problems"  
 
In December 2008 a Veterans Health Administration medical 
expert reviewed the claims file and medical records.  He 
noted that the service medical records revealed normal chest 
x-rays on entrance and separation from service.  The 
Veteran's records were requested from Queens Hospital Center 
and the Long Island Jewish Medical Center but neither had any 
treatment records of the Veteran.  
 
The file included a lay statement from the Veteran's current 
wife noting that he had been hospitalized in 1973, 1981, and 
1982 for sarcoidosis.  She also stated he had been initially 
diagnosed by Dr. Israel .  An undated lay statement from his 
ex-wife stated he had been admitted with a high fever in 1970 
to Queens General or Hillcrest Hospital .  
 
The examiner noted that he had reviewed the available medical 
documents in regards to sarcoidosis noting that the Veteran 
claimed to have been diagnosed with sarcoidosis as early as 
1970.  However, the first medically documented diagnosis was 
made in 1982.  At that time it was incidentally discovered in 
regards to a hospitalization for a complaint of left arm 
pain.  Pulmonary function studies at that time were normal 
and he was asymptomatic.  There was no evidence of systemic 
or progressive sarcoidosis and no need for treatment.  
Records from Dave Petro, M.D., were noted to reveal multiple 
visits for various reasons. In some notes, sarcoidosis was 
mentioned, however there was no evidence of treatment for 
active sarcoidosis. The most recent x-rays were normal.  
 
The examiner opined that the Veteran did not currently have 
manifestations of active sarcoidosis.  He noted that the 
question of whether the Veteran's sarcoidosis had its onset 
in service was more difficult to answer.  He had symptoms of 
cough and was treated for upper respiratory tract infection 
in service.  These symptoms however were very common and non-
specific.  He reportedly had symptoms of asthma and allergies 
since childhood. The most common symptoms of sarcoidosis are 
coughs and dyspnea.  The fact the Veteran had normal chest x-
rays did not rule out the diagnosis of sarcoidosis at 
discharge from service.  He could have been in stage 0.  
Fever of unknown origin can be related to sarcoidosis but 
usually fever related to sarcoidosis is low grade fever. 
According to the record the Veteran reported fevers as high 
as 105 which is not commonly seen as a manifestation of 
sarcoidosis.  

Regarding the degree of disease prior to December 1970, the 
examiner opined that the disease was not manifested to a 
compensable degree since he had a normal chest x-ray, and 
since the appellant and did not have persistent symptoms 
requiring chronic low dose steroids. The examiner noted that 
even when the Veteran was diagnosed in 1982 it was incidental 
finding and he was in stage I--hilar adenopathy without 
parenchymal involvement on chest x ray--with normal pulmonary 
function tests.  Moreover, according to the appellant's then 
treating pulmonologist he did not have evidence of systemic 
involvement or progressive disease. In the examiner's review 
of the documents presented he did not see any treatment for 
sarcoidosis.
 
The examiner opined that the etiology of sarcoidosis remained 
unknown at this time but it was thought to result from 
exposure to specific environmental agents in a genetically 
susceptible patient.  Examples of such agents suggested to be 
involved in the etiology of sarcoidosis include viruses, some 
bacteria such as mycobacterium tuberculosis and other 
mycobacteria, mycoplasma and borrelia burgdorfen.  Despite 
intensive effort, studies were noted to have largely failed 
to identify an external agent or agents responsible for 
sarcoidosis.  

The examiner could not find any study that linked Agent 
Orange to sarcoidosis.  He noted that sarcoidosis is not a 
presumptive disease based on herbicide exposure.  The 
examiner concluded that based on the above it was less likely 
that patient's sarcoidosis was caused by exposure to Agent 
Orange during his Vietnam service.
 
After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for sarcoidosis. There are no medical 
records showing a diagnosis of sarcoidosis during service.  
Further, there is no evidence of sarcoidosis until 1982, 13 
years after discharge from service, and at that time the 
disorder was asymptomatic and discovered coincidentally to 
another condition.  The Veteran's history of no significant 
prior medical problems inservice of for many years 
postservice is evidence against a nexus with service. See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).
 
The Veteran and Dr. Bash have provided testimony that he 
first began to have lung problems in service. During his 
April 2008 hearing, Dr. Bash referred to the Veteran's coughs 
and chills in service noting that these were the first signs 
of sarcoidosis.  He also placed great weight on x-rays which 
the Veteran testified were taken by Dr. Israel in 1972 as 
well as an accompanying diagnosis of sarcoidosis.  The Board 
must note, however, that those purported records are not now 
nor have they ever been part of the claims folder, and appear 
to have been destroyed several years ago.  Hence, any 
statement as to what these x-rays said must be based on the 
appellant's own recollection of what a doctor told him.  
Significantly, however, the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute "medical evidence."  Robinette v. Brown, 8 
Vet.App. 69, 77 (1995).  Hence, any reliance by Dr. Bash on 
what the appellant told him is not a reliance on medical 
evidence.
 
The Veteran alleges in essence that chills and fevers he had 
during service was the first indication of sarcoidosis.  The 
Board notes again, however, that his service records as well 
as his separation examination from service are entirely 
silent as to any diagnosis of sarcoidosis
 
Dr. Bash has provided an opinion which attributed the 
Veteran's sarcoidosis to his military service.  His opinion, 
as noted above, is based to a large extent on nonexistent x-
rays, and medical opinion of Dr. Israel from 1972.  In 
addition records from Queens General Hospital and the Long 
Island Jewish Medical Center where the Veteran allegedly was 
treated in the 1970s for sarcoidosis, either were destroyed 
or otherwise do not exist.  Once again, Dr. Bash must have 
relied on the appellant's own account of what these records 
purportedly showed, rather than his own independent reading 
of the actual records themselves.
 
In contrast, the April 2006 VA examiner, after examining the 
Veteran, and the December 2008 Veterans Health Administration 
expert after reviewing the claim folders, noted that the 
claims file contained no documentation of any diagnosis of 
sarcoidosis prior to 1982.  Likewise the service and post 
service record contains no evidence of treatment for 
sarcoidosis.  The examiner and the Veterans Health 
Administration medical expert both opined that it was 
unlikely that the Veteran's sarcoidosis was related to his 
military service to include exposure to herbicides. 
 
The Board may appropriately favor the opinion of one 
competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995). Here the Board favors the VA 
examiner's opinion expressed in April 2006, as well as the 
VHA expert opinion expressed in December 2008 because they 
are based on an appraisal of the service medical records and 
all post service records which show that the Veteran did not 
have a chronic sarcoidosis disability during his military 
service, or within a year after service.  
 
The only other evidence in support of the claim are 
statements from the Veteran's current and ex-wife, and 
friends, and the Veteran's own statements and testimony to 
the effect that his claimed sarcoidosis was the result of 
herbicide exposure during service. However, as a layperson, 
he is not competent to provide a probative opinion on a 
medical matter, such as the etiology of the claimed disorder. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").
 
Facts are stubborn things; and whatever may be the Veteran's 
wishes, or his inclinations, they cannot alter the state of 
the facts and the evidence.  Accordingly, the Board finds 
that, because the more probative facts and evidence of record 
is against a link between military service and sarcoidosis, 
service connection for sarcoidosis is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
II- Increased ratings
 
The Veteran and his representative contend that his left 
ankle disorder and PTSD are manifested by symptomatology that 
warrants the assignment of increased ratings.  It is 
requested that the Veteran be afforded the benefit of the 
doubt.
 
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  
 
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  
 
Where there is a question as to which of two evaluations is 
to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield , 21 Vet. App. 505 (2007).  
 
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability as is the case in the 
initial increased rating claim for PTSD.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings. 
 
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.
 
a.  What evaluation is warranted for a left ankle disorder?
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled. DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.
 
A February 1970 rating decision granted service connection 
for the left ankle disorder and assigned an initial 10 
percent rating under Diagnostic Code 5271.  A February 1971 
rating decision assigned a noncompensable rating based on a 
VA examination revealing no gross deformity of the ankle and 
a full range of motion. 
 
The current claim was received in May 2000.
 
Diagnostic Code 5010 rates arthritis by trauma. Traumatic 
arthritis is rated under Diagnostic Code 5003 as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010. 
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray is rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the joint 
involved. Further, if the limitation of motion of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable. Id. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.
 
With any form of arthritis, painful motion is an important 
factor. It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59. A 
compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, and 38 C.F.R. § 4.59 for painful motion is in 
order where arthritis is established by X-ray findings and no 
actual limitation of motion of the affected joint is 
demonstrated. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991). Where a compensable limitation of motion is 
demonstrated in the joint, the Lichtenfels rule is not 
applicable.
 
For VA purposes, normal range of motion for the ankle is 0 to 
20 degrees for dorsiflexion, and 0 to 45 degrees for plantar 
flexion. 38 C.F.R. § 4.71a, Plate II.
 
Limitation of motion of the ankle is rated under Diagnostic 
Code 5271. 38 C.F.R. § 4.71a. It provides for a 20 percent 
rating for marked limitation of motion, and a 10 percent 
rating for moderate limitation of motion. Id. In the absence 
of evidence of ankylosis, a 20 percent is the maximum rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5270. In this regard, the 
probative evidence shows the veteran's right ankle 
demonstrates movement in each plane of motion.  Hence, the 
Veteran's left ankle disorder is not manifested by ankylosis.
 
Background
 
At a June 2000 VA examination the Veteran reported a history 
of a left ankle fracture in service.  He complained of pain 
particularly if the weather was cold or damp.  He reported no 
restrictions in his activities during flare-ups.  On 
examination there was mild swelling with no crepitus, laxity, 
or instability.  Range of motion was plantar flexion to 45 
degrees and dorsiflexion was to 25 degrees.  There was no 
evidence of fatigue, incoordination, laxity, or weakened 
movement.  X-rays were normal.  The diagnosis was a left 
ankle strain with restrictive range of motion as shown.  
 
At a June 18, 2007 VA examination the Veteran reported a 
history of left ankle flare-ups in cold or damp weather. He 
took Tylenol for relief.  He had no difficulty walking, used 
no assistive devices, or had ever undergone surgery on the 
left ankle.   He had no difficulty with employment or other 
activities.  On examination the left ankle looked entirely 
normal as did his x-rays.  Range of motion was plantar 
flexion to 35 degrees and dorsiflexion was to 15 degrees 
without pain. There was no laxity demonstrated, no additional 
limp, fatigue, incoordination, lack of endurance, or weakened 
movement. 
 
In May 2008, the Veteran's representative submitted 
additional evidence with waiver of RO consideration including 
a November 2007 medical opinion by Dr. Bash.  Dr. Bash stated 
that he reviewed the medical records and examined the 
Veteran.  He noted that the Veteran walked with a slight limp 
and the left ankle rolled over due to weakness.  His shoe 
wore unevenly on the left and he occasionally dragged the 
left foot.  Dr. Bash found a tender lateral collateral 
ligament region, and decreased strength in dorsiflexion, 4/5, 
due to pain. He opined that the Veteran had weakness, pain, 
and an abnormal gait.  
 
A subsequent letter dated May 2008 submitted by Dr. Bash, 
noted that prior to the April 2008 Board hearing he reviewed 
the claims file and examined the Veteran.  He found that the 
Veteran's ankle was unstable, weak, painful to palpation, and 
demonstrated crepitus in the tibial talar joint on motion. He 
further noted that the Veteran wore a brace.  
 
Analysis
 
The Board finds that in the June 2000 VA examination the 
Veteran exhibited a full range of motion, with no evidence of 
fatigue, incoordination, laxity, or weakened movement.  In 
addition, x-rays were normal. Therefore the Board finds that 
the Veteran's left ankle strain did not warrant a compensable 
rating under either Code 5010 or 5271 at that time. 
 
Subsequently, in the June 18, 2007 VA examination the Veteran 
exhibited plantar flexion limited to 35 degrees and 
dorsiflexion limited to 15 degrees without pain. Again the 
examiner noted no evidence of fatigue, incoordination, 
laxity, or weakened movement; and x-rays were normal. Still, 
in light of the decreased range of motion, the appellant's 
complaints of pain, and the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, the Board finds that the Veteran's left ankle 
strain warrants a compensable rating under Code 5271 from 
June 18, 2007.  
 
The Board finds, however, that any limitation of left ankle 
motion is not "marked." Although range of motion was 
decreased at the June 18, 2007 VA examination, his limitation 
did not rise to the level of "marked." He retained at least 
75 percent of normal dorsiflexion, and at least 60 percent of 
normal plantar flexion. This is consistent with a 10 percent 
rating which reflects the presence of mild to moderate 
impairment. Thus, based on the evidence discussed above, 
entitlement to a compensable rating for a left ankle 
disability is not in order prior to June 18, 2007, but a 10 
percent rating is in order from June 18, 2007.
 
b. What evaluation is warranted for PTSD from April 20, 2006?
 
Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). 38 C.F.R. § 4.130.
 
A 50 percent rating is warranted for post traumatic stress 
disorder where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. Id.
 
The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV), states that a global assessment of functioning 
score of between 41 and 50 reflects the presence of "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friend, 
unable to keep a job)" and/or "some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; . . .)." A global assessment of 
functioning score of between 51 and 60 indicates that the 
veteran has "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers)." 
global assessment of functioning score scores ranging between 
61 to 70 reflect "some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships."
 
Background
 
The Veteran's initial claim for PTSD was received in May 
2000.
 
A December 2000 rating decision denied service connection for 
PTSD.  In making that determination, the RO noted that the 
Veteran had not been diagnosed with PTSD.  Subsequently, a 
March 2007 rating decision granted service connection for 
PTSD and assigned a 30 percent rating effective April 20, 
2006, the date of a VA examination which diagnosed PTSD.
 
In June 2007 the Veteran filed a notice of disagreement with 
the effective date of the PTSD rating.  He stated that he met 
all the requirements for a grant of service connection since 
November 1998.
 
In November 2007 the Veteran submitted an annotated copy of 
the June 2007 notice of disagreement. In this copy he added a 
disagreement with the 30 percent evaluation stating that it 
should be 50 percent.
 
At an April 20, 2006 VA examination the claims file and 
medical records were reviewed by the examiner who noted that 
the Veteran served in the Air Force in Vietnam in supply. The 
appellant reported numerous attacks from the enemy occurring 
at night, as well as bombings. He also reported stepping on a 
mortar trigger while on patrol.  He stood there for 20 
minutes while explosives people attempted to defuse it.  He 
finally gave up and jumped off but nothing happened. 
 
Examination revealed the Veteran was friendly, informative, 
well dressed, and neatly groomed.  His speech, psychomotor 
functions, orientation, memory, and cognitive functions were 
all normal.  His mood was low and affect was sad. His level 
of anxiety was moderately high.  There was no history of 
hallucinations or evidence of psychotic thinking.  He denied 
suicidal or homicidal ideations. He did have chronic insomnia 
with sleep interference as well as combat related dreams. His 
insight and judgment were noted to be very good.  The 
examiner opined that the Veteran had provided sufficient 
information to establish that he had experienced several 
episodes of intense combat related trauma. He also noted very 
prominent PTSD symptoms.  The diagnosis was PTSD with 
depressive features, mild to moderate severity. A global 
assessment of functioning score of 46 was assigned.  
 
The Board notes that the Veteran has claimed that he had been 
seen for his Psychiatric condition by a Patricia L. Clarke.  
However he could produce no records other than an invoice 
listing four counseling sessions in August and September 2002 
and reference to glucose, quantitative blood.  There is no 
reference to the reason for the sessions. The medical 
evidence of file contains no records of treatment or 
diagnosis of PTSD prior to April 2006.
 
Analysis
 
For the period since April 20, 2006, the evidence 
preponderates against finding that PTSD caused occupational 
and social impairment with reduced reliability and 
productivity.  In this regard, while a GAF of 46 was assigned 
by the VA examiner in April 2006, there is no evidence in the 
records or in the examiner's report that the Veteran's post 
traumatic stress disorder is manifested by reduced 
reliability and productivity due to a flattened affect.  His 
speech is not circumstantial or stereotyped.  He has not 
demonstrated a history of panic attacks more than once a 
week, and the Veteran does not show difficulty in 
understanding complex commands.  There is no evidence of an 
impairment of short- and long-term memory, impaired judgment; 
impaired abstract thinking.  Likewise there is no evidence of 
a disturbance of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. 
 
In short, the April 20, 2006 VA examination report revealed 
symptomatology which is not consistent with the assigned 
global assessment of functioning score. The examination did 
not find the Veteran to have serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; . . .). as indicated by a global assessment of 
functioning score of 46.  There is no indication that he has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  His post traumatic 
stress disorder appears to have symptoms more reflective of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  
 
As noted by the examiner he was friendly, informative, well 
dressed, and neatly groomed.  His speech was normal, as were 
psychomotor functions, orientation, memory, and cognitive 
functions.  His insight and judgment were noted to be very 
good.  Accordingly, since April 20, 2006, the Veteran's post 
traumatic stress disorder warrants no more than a 30 percent 
evaluation.  
 
In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, except to the extent that the 
appeal is granted in part, the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
III. Entitlement to an earlier effective date prior to April 
20, 2006, for the grant of service connection for PTSD.
 
The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.
 
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155(a) (2008).
 
The Veteran claims that the effective date for the award of 
service connection for PTSD should be in November 1998, 
because he allegedly began filing a claim for PTSD with a 
veterans' counselor at that time, although PTSD had not yet 
been diagnosed.
 
The records reveal that the Veteran filed an informal claim 
for service connection for PTSD in a May 2000 letter to VA.  
In that letter he described several conditions in detail 
adding at the bottom of his third paragraph, "I suffer with 
PTSD also and should get help!"
 
In a May 2000 letter, the RO requested medical and stressor 
evidence to support his claim. The Veteran did not respond to 
this request.
 
Subsequently by rating action in December 2000 service 
connection for PTSD was denied as there was no confirmed 
diagnosis of PTSD or any treatment for a "nervous 
condition."
 
At a personal hearing at the RO in February 2002, the Veteran 
acknowledged that he had not been examined for post traumatic 
stress disorder, nor was he on the post traumatic stress 
disorder registry.  He was not receiving any treatment for 
the disorder, and had not been seen in service for post 
traumatic stress disorder or any other mental disorder.  It 
had apparently been suggested to him by a VA counselor in 
October 1999 that he might have post traumatic stress 
disorder.  However, it was not part of his initial claim, and 
he did not pursue it at that time.
 
At a June 2003 Board hearing, he testified, that he began 
treatment, "A little over a year and a half ago," and 
explained to the clinician about post traumatic stress 
disorder but he had not been back to her.  He was encouraged 
to see a local mental health care professional, and it was 
noted that there was a Vet Center in his area.  The Veterans 
Law Judge asked him if he had sought treatment from any other 
source for post traumatic stress disorder and he noted that 
he had not. At a subsequent Board hearing in April 2008, the 
Veteran testified, that he had begun receiving treatment for 
post traumatic stress disorder from the VA Medical Center 
beginning this year.  
 
As previously noted, the Veteran was first diagnosed with 
post traumatic stress disorder during his April 20, 2006 VA 
examination.  There is no evidence revealing that the veteran 
was diagnosed with post traumatic stress disorder prior to 
this VA examination.  As the record contains no evidence of a 
diagnosis of post traumatic stress disorder earlier than the 
date of the VA examination, there is no factual or legal 
basis to assign an effective date earlier than April 20, 
2006.  This is the proper effective date for the grant of 
service connection.
 
In reaching this decision the Board considered the Veteran's 
testimony concerning nightmares and post traumatic stress 
disorder symptomatology prior to the date post traumatic 
stress disorder was diagnosed.  The law provides, however, 
that the date of entitlement to service connection will be 
the later of the date of receipt of claim or the date 
entitlement arose.  Entitlement did not arise at any time 
prior to April 20, 2006.  The Board considered the benefit-
of-the-doubt doctrine with respect to this claim but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.
 
 



ORDER
 
Entitlement to service connection for sarcoidosis, including 
as due to Agent Orange exposure is denied.
 
Entitlement to a compensable rating for a left ankle sprain 
prior to June 18, 2007, is denied.
 
Entitlement to a rating of 10 percent for a left ankle sprain 
from June 18, 2007, is granted, subject to the laws and 
regulations governing the award of monetary benefits.
 
Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder from April 20, 2006, is denied.
 
Entitlement to an effective date earlier than April 20, 2006 
for the grant of service connection for PTSD is denied.
 
 
REMAND
 
The Veteran is entitled to a new VA examination where there 
is evidence that his disorder has worsened since the last 
examination. See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC 11-95 (1995). 
 
A letter submitted by Dr. Bash dated May 2008, noted that on 
April 30, 2008, prior to the Board hearing, he reviewed the 
claims file and examined the Veteran.  He found that the 
appellant's left ankle was unstable, weak, painful to 
palpation, and demonstrated crepitus in the tibial talar 
joint on motion. He further noted that the Veteran wore a 
brace.
 
This evidence suggests a worsening of the Veteran's left 
ankle disorder since he was last examined by VA in June 18, 
2007.  Hence, in the interest of due process and fairness, 
the Veteran should be afforded a new VA examination to 
determine the current severity and all manifestations of his 
service-connected left ankle disorder.  Accordingly, further 
development is in order.
 
Therefore, this case is REMANDED for the following action:
 
1. The AMC/RO should obtain the names and 
addresses of all medical care providers 
who have treated the Veteran for his left 
ankle disorder since June 18, 2007. After 
securing the necessary release, the 
AMC/RO should obtain any records not 
already associated with the claims file, 
including ongoing VA treatment records. 
Duplicative records should not be added 
to the file.
 
2. After the above is complete, and 
regardless of whether any additional 
records are obtained, the AMC/RO shall 
arrange a VA examination by an 
orthopedist to determine the current 
severity of the Veteran's service-
connected left ankle disorder. The claims 
files must be made available to the 
examiner for review as part of the 
examination. All indicated diagnostic or 
clinical tests should be conducted. An 
explanation of any and all opinions 
rendered must also be furnished.
 
Tests of joint motion against varying 
resistance must be performed, and the 
extent of any incoordination, weakened 
movement and excess fatigability on use 
must be described. To the extent possible 
all functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion. If this is not feasible, the 
examiner should so state.
 
The examiner must opine whether there 
would be additional limits on functional 
ability to use the left ankle on repeated 
use or during any reported flare- ups, 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare- 
ups. If this is not feasible, the 
examiner should so state, and explain 
why.
 
3. The Veteran is to be notified that it 
is his responsibility to report for any 
VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008). In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination. It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.
 
4. After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND. If any report 
is deficient in any manner, the AMC/RO 
must implement corrective procedures at 
once.
 
5. Then readjudicate the Veteran's claim 
in light of the additional evidence 
obtained. If the claim is not granted to 
his satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration.  The case should then be 
returned to the Board for further 
appellate consideration. 
 
The Board intimates no opinion as to the ultimate outcome of 
this case. The Veteran need take no action unless otherwise 
notified. VA will notify him if further action is required on 
his part. He has the right to submit additional evidence and 
argument concerning the claims the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


